Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 16, 2018

                                           No. 04-18-00568-CR

                                         IN RE Justin SOWERS

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On August 14, 2018, relator filed a pro se petition for writ of habeas corpus. After
considering the petition and because relator is represented by trial counsel, this court concludes
relator is not entitled to the relief sought. Accordingly, the petition for writ of habeas corpus is
DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on August 16, 2018.


                                                            _________________________________
                                                            Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
  This proceeding arises out of Cause Nos. 2018CR07490, etc., styled The State of Texas v. Jason Sowers, pending
in the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.